Citation Nr: 9910677	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the assignment of a 10 percent rating for residuals 
of hydrocephalus was proper.



WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 21, 1989 
to December 1, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which effectuated the Board's grant of service 
connection for residuals of hydrocephalus and granted a 10 
percent rating.  


REMAND

In January 1995, the Board remanded the case to the RO for 
further evidentiary development and ordered that the veteran 
undergo VA ophthalmologic and neuropsychiatric examinations.  
In August and September 1995, neurological and psychiatric 
examinations were performed.  The RO noted that the 
examinations were inadequate and scheduled additional 
examinations in March 1996.  The veteran failed to report.  
In December 1996, the Board remanded the case again, noting 
that the criteria for rating mental disorders had been 
changed effective November 7, 1996.  In a March 1997 letter, 
the veteran was advised that if he failed to report for an 
examination without good cause, his claim may be denied.  In 
April 1997, the veteran reported for psychological, 
neurological and ophthalmological examinations.  However, the 
RO continued the 10 percent rating for residuals of 
hydrocephalus.  In a July 1997 rating decision, the RO also 
denied service connection for major depressive disorder, 
cognitive disorder, adjustment disorder and malingering on 
both a direct and secondary basis.  

In February 1998, the Board remanded the case to the RO for a 
third time.  The 1998 Board remand noted that the evidence of 
record was inadequate for rating purposes and requested, in 
part, that the veteran provide information regarding his 
previous and current treatment providers so that related 
medical records could be obtained, and that he undergo VA 
neurological and psychiatric examinations.  In March 1998, 
the RO sent the veteran a letter asking for treatment 
information so that medical records could be obtained, but he 
did not respond.  VA examinations were scheduled on several 
occasions in March and April 1998, but the veteran failed to 
report for the examinations.  He has not provided any reasons 
for his failure to report and has not requested that the 
examinations be rescheduled.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for examination, or reexamination, certain 
regulatory action is prescribed.  38 C.F.R. § 3.655(a).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member.  Id.  Specifically, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original claim (other than for compensation), a 
reopened claim for a benefit that was previously disallowed, 
or a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (emphasis added).  The veteran was 
advised of this regulation in a June 1998 supplemental 
statement of the case that continued the denial of a rating 
in excess of 10 percent for residuals of hydrocephalus.  He 
did not reply.  

With this in mind, the Board notes that it is unclear whether 
the notices from the VA Medical Center (VAMC) advising the 
veteran of the time and place to report for examinations, as 
well as the RO's recent notices and requests for information 
were in fact sent to the veteran's current address.  In this 
regard, a review of the claims folder reflects that at the 
time the veteran was serving on active duty, and for many 
years thereafter, he resided at an address on [redacted]
(or [redacted]) Street in a town in Louisiana.  This address 
has been utilized throughout the years by the VAMC in 
Alexandria, LA, including at the time of the most recent 
examinations of record, which were conducted in April 1997.  

In contrast, beginning in March 1997, at least some of the 
correspondence sent to the veteran by the RO used an address 
on [redacted] Street in a town in Mississippi; such 
correspondence included a request for additional medical 
records in March 1998 and the supplemental statement of the 
case.  The claims folder does not reflect that a change of 
address form was filed by the veteran.  It cannot be said 
with any certainty which address is the correct address of 
record, and it is unknown whether the veteran received the 
most recent requests for information, or notices to report 
for VA examination in 1998, albeit none of the notices 
appears to have been returned by the postal service as 
undeliverable.  For this reason, further action is required 
by the RO prior to appellate disposition of the issue on 
appeal.  

Accordingly the case is REMANDED for the following actions:

1.  The RO should ascertain the veteran's 
correct, current mailing address.  (To 
avoid confusion the RO is reminded that 
the veteran and his father share the same 
name.)  All reasonable steps to do so 
should be undertaken and documented in 
the record.  

2.  In the event that the [redacted]
(or [redacted]) Street address is shown as 
the correct address, the veteran should 
be provided with copies of all RO 
correspondence previously sent to the 
address on [redacted] Street (in 
Mississippi).  He should be afforded a 
reasonable amount of time within which to 
respond.  In the event he does so, the RO 
should take further, appropriate 
adjudicative action to include the 
issuance of a supplemental statement of 
the case, as deemed warranted, prior to 
the return of the case to the Board.  

3.  In the event that the veteran's 
correct address of record was not the 
[redacted] (or [redacted]) Street 
address at the time that the notices to 
report for the March and April 1998 VA 
examinations were sent, he should be 
afforded the opportunity to be examined 
in accordance with the Board's 1998 
remand request.  The file should contain 
documentation reflecting that the 
scheduling notices were sent to the 
correct address of record and, further, 
the veteran should again be reminded of 
the consequences of a failure to report, 
pursuant to 38 C.F.R. § 3.655 (1998).  In 
the event that he does so report, the RO 
should again consider his claim for a 
rating higher than 10 percent for 
hydrocephalus based on the findings 
reported and such action should be in 
accordance with the guidance relating to 
the assignment of "staged ratings" 
expressed by the Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 
Vet. App. 119 (1999).  In the event the 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
prior to return of the claims folder to 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



